DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Acknowledgments and Response to Applicant’s Remarks
This action is in response to the request for continued examination and amendment filed on May 14, 2021. Claims 35-49 are currently pending and have been fully examined. Claims 1-34 and 50 have been cancelled by Applicant.
With respect to the 101 rejection as abstract idea, Applicant’s claims continue to be directed to a judicial exception. The amendments are not sufficient to overcome the 101 rejection under judicial exception, because the claims are still directed to the abstract idea of receiving and sending data. Applicant is of the opinion that the claims are more than just a method for organizing human activity. The examiner respectfully disagrees and notes that the additional elements of the claims such as a computer 
With respect to the 112(a) rejections, Applicant’s amendments fail to overcome all issues. For example, amended claims 35 and 42 recite “…generating…a first version of a preliminary design by placing a first design element and a second design element, in a design canvas of the design interface, the first version of the preliminary design including a watermarked version of the first design element and a watermarked version of the second design element…” The amended claim recitation implies that the first version of preliminary design includes four elements: a first design element, a second design element, and a watermarked version of the first design element and a second design element. However, the Specification is silent to 
With respect to the 103 rejections, Applicant is of the opinion that a prima facie obviousness of the claims over the combination of references does not exist, because Lipscomb’s teaching is not analogous to the present claims. Applicant further alleges that there is no teaching by Lipscomb of generating by “placing a first design element and a second design element in a design canvas of the design interface.” The examiner respectfully notes that Lipscomb teaches generating a first version of a preliminary design that includes a watermarked version of a design element. ([0055], [0058]-[0059], [0067], [0098]-[0099], FIG. 7 items 702, 704, 706, 708, 710, Claim 15) In addition, Brogliatti teaches a digital image library that provides a preliminary design that includes multiple design elements (e.g., a first design element and a second design element.) (FIG. 5A, Col. 7 l. 49 –Col. 9 l. 22) Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the digital image library of Brogliatti, into the advertisement design system of Lipscomb, in order to provide multiple design elements to the user to use in a design.
In addition, Applicant alleges that Brogliatti does not describe images s being watermarked. The examiner respectfully disagrees and notes that Brogliatti, in cited portions (for example, FIG. 5c, Col. 8 lines 48-65, claim 35) teaches embedding watermarks in images.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 35-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 35-41 are directed to a method (process) and claims 42-49 are directed to a system (product). Therefore, these claims fall within the four statutory categories of invention. 
Claims 35-49 are directed to the abstract idea of receiving and sending data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to receiving and sending data. Specifically, the claims are directed to receiving a first input, generating a design based on the first input, receiving a second input, modifying the design based on the second input, receiving a third input, modifying the design based on the third input, sending a payment request, receiving a payment notification, and publishing the design based on the notification, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving and sending data, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a computer system, at least one processor, and at least one memory, merely use a computer as a tool to perform the abstract idea, specifically, receiving a first input, generating a design based on the first input, receiving a second input, modifying the design based on the second input, receiving a third input, modifying the design based on the third input, sending a payment request, receiving a payment notification, and publishing the design based on the notification. The use of a computer system, a processor and a memory does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 35-49 only involve the use of computers as tools to receive and send data.
 Taking the claim elements separately, the independent claims 35 and 42 involve receiving a first input, generating a design based on the first input, receiving a second input, modifying the design based on the second input, receiving a third input, modifying the design based on the third input, sending a payment request, receiving a payment notification, and publishing the design based on the notification. This only uses a computer system (e.g., processor) to automate or implement the abstract idea of receiving and sending data. Dependent claims 36, 43, and 49 further describe modifying the design, dependent claims 37 and 44 further describe assigning a price to the design, dependent claims 38 and 45 further describe generating a preview of the design, claims 39 and 46 further describe generating an image for the design, claims 40 and 47 describe determining charge for a design element, claims 41 and 48 further describe visibility of design elements. These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of receiving a first input, generating a design based on the first input, receiving a second input, modifying the design based on the second input, receiving a third input, modifying the design based on the third input, sending a payment request, receiving a payment notification, and publishing the design based on the notification. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a computer system and one or more processors as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 35-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 35 and 42, the claims as amended recite “…generating…a first version of a preliminary design by placing a first design element and a second design element, in a design canvas of the design interface, the first version of the preliminary design including a watermarked version of the first design element and a watermarked version of the second design element…” The amended claim recitation implies that the first version of preliminary design includes a first design element, a second design element, and a watermarked version of the first design element and a second design element. However, the Specification is silent to the above claim recitation.
According to the Specification (for example in paragraph [0054] of PGPub):

… First, a user logs 202 onto the system 100. Then, the user selects a design template 204. Alternatively, the user can create a custom design 206. Next, the user can search 208 for one or more than one design element to include in the design. Once the search is complete, the user is presented with a price 210 for each design element. Prior to purchasing the one or more than one selected design element, the use can place a watermarked version 212 of the one or more than one design element into the design. Then, the user can send the previews 216 of the design for review containing the one or more than one watermarked design element. Next, when the design is approved or the user is satisfied with the design, the user can publish the design 218. Then, a payment screen is displayed 220 comprising a total amount for the one or more than one design elements used in the design. Next, the watermarks on the one or more than one design element is removed and a final version of the design is available for the user to download.…

The Specification recites that it is the watermarked versions of the first and second design element that are placed in the design canvas, but it is silent to the first 
For purpose of examination, claim 35 is interpreted as:
“…generating…a first version of a preliminary design by placing a watermarked version of a first design element and a second design element in a design canvas of the design interface” 
Dependent claims 36-41 and 43-49 are also rejected for being directed to the limitations of the rejected claims 35 and 42.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-39 and 42-46 and 49 are rejected under 35 U.S.C. 103 as being  unpatentable over Lipscomb (US Patent Publication No. 2008/0184288) in view of Brogliatti et al. (US Patent No. 6,564,225)
With respect to claims 35 and 42, Lipscomb teaches:
receiving, at a computer system, a first user input via a drag-and-drop interaction in a design interface; ([0035]-[0036])
in response to the first user input, generating, via the computer system, a first version of a preliminary design by placing a watermarked version of a design 
receiving, at the computer system, a second user input, via the design interface of the comporting device, the second user input associated with a modification of the first version of the preliminary design; ([0037], [0096])
generating, via the computer system, a second version of the preliminary design in the design canvas of the design interface based on the modification; ([0034], [0041]-[0042], [0055], [0058]-[0059], FIG. 7 items 702, 704, 706, 708, 710, Claim 15)
receiving, at the computer system, a third user input via the design interface confirming the second version of the preliminary design; ([0034], [0040]-[0051], [0058], [0072], [0092]-[0104], Claim 8, FIGS. 10, 18, and 19)
in response to receiving the third user input via the design interface confirming the second version of the preliminary design, displaying, via the computer system, a payment screen with a charge for at least one of the first design element and the second design element; (FIG. 9, [0058])
receiving, via the computer system, an indication that a payment for the charge has been submitted; (FIG. 9, [0058])
in response to receiving the indication that the payment for the charge has been submitted, publishing, via the computer system, the second version of the preliminary design to a final design, the publishing including removing a watermark from the watermarked version of the first design element and the second element. ([0034], [0040]-[0051], [0058], [0072], [0092]-[0104], Claim 8, FIGS. 10, 18, and 19)
In addition, with respect to claim 42, Lipscomb teaches:

Lipscomb does not explicitly teach:
… a preliminary design that includes a first design element and a second design element; 
the first version of the preliminary design by placing a watermarked version of  the first design element and the second design element in a design canvas…
However, Brogliatti et al. teach:
… a preliminary design that includes a first design element and a second design element; (FIG. 5A, Col. 7 l. 49 –Col. 9 l. 22) 
the first version of the preliminary design by placing a watermarked version of  the first design element and the second design element; (FIGS. 5A-5C, Col. 7 l. 49 –Col. 9 l. 22, Claim 35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the digital image library of Brogliatti et al., into the advertisement design system of Lipscomb, in order to provide multiple design elements to the user to use in a design. (Brogliatti et al., Abstract, Col. 3 ll. 45-61)
With respect to claims 36 and 43, Lipscomb and Brogliatti et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:

With respect to claims 37 and 44, Lipscomb and Brogliatti et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
Generating, via the computer system, a first price for the first design element and a second price for the second design element. (FIGS. 8, 9, 15, [0095]-[0096], [0101]) 
With respect to claims 38 and 45, Lipscomb and Brogliatti et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
generating, via the computer system, a preview of the final design, the preview containing the watermarked version of the first design element and the second design element. ([0056]-[0058], FIGS. 8 and 9)
With respect to claims 39 and 46, Lipscomb and Brogliatti et al. teach the limitations of claims 35 and 42.
Moreover, Lipscomb teaches:
sending, via the computer system, a link or an image corresponding to the preview. ([0056]-[0058], FIGS. 8 and 9)
With respect to claim 49, Lipscomb, and Brogliatti et al. teach the limitations of claim 42.
Moreover, Lipscomb teaches:


Claims 40-41 and 47-48 are rejected under 35 U.S.C. 103 as being  unpatentable over Lipscomb, in view of Brogliatti et al., further in view of Meyers et al. (US Patent No. 7,805,680)
With respect to claims 40 and 47, Lipscomb and Brogliatti et al. teach the limitations of claims 35 and 42.
Lipscomb and Brogliatti et al. do not specifically teach:
determining via the computer system the charge for the at least one of the first design element and the second design element in the final design based on a first pixel area that is visible in the design canvas in the at least one of the first design element and the second design element in the final design.
However, Meyers et al. teach:
determining via the computer system the charge for the at least one of the first design element and the second design element in the final design based on a first pixel area that is visible in the design canvas in the at least one of the first design element and the second design element in the final design. (Col. 6 l. 50-Col. 7 l. 43)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visibility-based payment, as taught by Meyers et al. into the advertisement design system of 
With respect to claims 41 and 48, Lipscomb, Brogliatti et al. and Meyers et al. teach the limitations of claims 40 and 47.
Moreover, Meyers et al. teach:
the charge for the at least one of the first design element and the second design element in the final design is further determined via the computer system based on a second pixel area that is not visible in the design canvas in the at least one of the first design element and the second design element in the final design. (FIG. 6, Col. 6 l. 50-Col. 7 l. 43, Col. 9 ml. 48-Col. 10 l. 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685